Case: 1:19-cv-04547 Document #: 120-2 Filed: 09/09/20 Page 1 of 2 PageID #:855




                      EXHIBIT B
   Case: 1:19-cv-04547 Document #: 120-2 Filed: 09/09/20 Page 2 of 2 PageID #:856



                                                        U.S. Department of Justice

                                                        Federal Bureau of Investigation



In Reply, Please Refer to
File No.                                                2111 West Roosevelt Road
                                                        Chicago, Illinois 60608
                                                        312-421-6700

                                                        July 29, 2020

Renai S. Rodney
First Assistant Corporation Counsel
City of Chicago Department of Law
121 N. LaSalle Street
Chicago, Illinois 60602

                            RE: City of Chicago v. Jussie Smollett, 19-CV-4547 (N.D. Ill.)

Dear Ms. Rodney:

        This letter responds to your subpoena dated November 25, 2019, which seeks material
related to the referenced civil matter.

        After consulting with the United States Attorney’s Office, the FBI’s representative within
the Department of Justice, we are unable to comply with your subpoena. Your subpoena would
require the FBI to reveal information acquired as part of an ongoing criminal investigation.
Disclosure at this time would reveal and impair the effectiveness of investigatory records and
techniques complied for law enforcement purposes. 28 C.F.R. § 16.26(b)(5). Moreover, to the
extent the FBI possesses information that would have been obtained via the Grand Jury that
would present an obstacle in complying with your subpoena. 28 C.F.R. § 16.26(1).

                                                         Sincerely,
                                                         /s/ David Habich
                                                         M. David Habich
                                                         Associate Counsel
